Citation Nr: 9936162	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  98-06 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date prior to August 20, 1996, 
for service connection for schizophrenia. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from May 1981 to May 1984. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in January 
1997 by the Winston-Salem, North Carolina, Regional Office in 
(RO), Department of Veterans Affairs (VA), which granted 
service connection for schizophrenia and assigned a 10 
percent rating, effective from August 20, 1996.  A notice of 
disagreement was received in October 1997, a statement of the 
case was issued in March 1998, and a substantive appeal was 
received in April 1998. 

The Board notes that the appeal initially included the 
additional issue of entitlement to a higher evaluation for 
the veteran's service-connected schizophrenia.  However, by 
rating decision in December 1998, the RO assigned a 100 
percent rating effective from August 20, 1996.  The Board 
views the RO's action in this regard to be a full grant of 
the benefit sought as to the increased rating issue. 

Although not clear, certain communications from the veteran 
suggest that he may be raising a claim of clear and 
unmistakable error in prior RO decisions.  This matter is 
hereby referred to the RO for clarification and any necessary 
action. 


FINDINGS OF FACT

1.  By rating decision in November 1985, service connection 
for psychiatric disability, including schizophrenia, was 
denied; the veteran was notified of that determination, but 
he did file a timely notice of disagreement. 

2.  By rating decision in May 1993, the RO determined that 
new and material evidence had not been received to reopen a 
claim for service connection for schizophrenia; the veteran 
was notified of that determination, but he did file a timely 
notice of disagreement. 

3.  In a written communication received on August 20, 1996, 
the veteran again advanced contentions regarding his belief 
that service connection was warranted for schizophrenia.   

4.  A January 1997 rating decision reopened the veteran's 
claim for service connection for schizophrenia, granted 
service connection for schizophrenia, and assigned an 
effective date from August 20, 1996.


CONCLUSIONS OF LAW

1.  The November 1985 and May 1993 rating decisions are 
final.  38 U.S.C.A. 7105(c) (West 1991). 

2.  The criteria for entitlement to an effective date prior 
to August 20, 1996, for entitlement to service connection for 
schizophrenia have not been met.  38 U.S.C.A. §§ 5110, 
7105(c), (West 1991); 38 C.F.R. § 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 U.S.C.A. 
§ 7105.  Except in a simultaneously contested claim, a 
claimant must file a notice of disagreement with a 
determination by the regional office within one year from the 
date that the agency mails notice of determination to him.  
Otherwise, that determination will become final.  38 U.S.C.A. 
§ 7105(c).  The time limits for filing are clearly delineated 
by statute and implementing regulations, including provision 
for extension of time limits in accordance with certain 
requirements.  

A review of the claims file shows that, in November 1985, the 
RO denied service connection for a "nervous condition," 
which included schizophrenia; the veteran was notified of 
that determination, but he did not initiate an appeal with a 
timely notice of disagreement.  The November 1985 rating 
decision therefore became final.  38 U.S.C.A. § 7105(c).  
However, applicable law provides that a claim which is the 
subject of a prior final decision may nevertheless be 
reopened upon presentation of new and material evidence.  38 
U.S.C.A. § 5108.  In an April 1993 communication, the veteran 
requested that his claim be reopened.  By rating decision in 
May 1993, the RO determined that new and material evidence 
had not been received to reopen a claim for service 
connection for schizophrenia; the veteran was notified of 
that determination, but he did not initiate an appeal with a 
timely notice of disagreement.  That decision also became 
final.  38 U.S.C.A. § 7105(c)..

A communication subsequently received from the veteran on 
August 20, 1996, was construed as a request to reopen the 
disability claim for service connection for schizophrenia.  
In a January 1997 rating decision, the RO reopened the 
veteran's claim for service connection for schizophrenia, 
granted service connection for schizophrenia, and assigned an 
effective date of August 20, 1996.  The veteran has appealed 
the effective date of the award of service connection for 
schizophrenia. 

The veteran contends that he is entitled to an earlier 
effective date for the award of service connection for 
schizophrenia because he claims he filed an original claim 
within a year of separation from service, and there was 
sufficient evidence at that time of his service-connected 
schizophrenia condition.  He also argues that, since 1992, 
the Social Security Administration has been paying him 
disability payments for severe schizophrenia.  Through his 
representative (March 1999 VA Form 646), the veteran contends 
that the evidence of record shows many years of mental 
illness, and that the veteran was of such unsound mind that 
he was unwilling or unable to "take such steps as were 
needed to insure his claim was properly developed."  The 
representative asserts that the "real question" in this 
case is the veteran's ability to develop his claim and "not 
so much whether the effective date is the issue." 

The applicable regulations provide in pertinent part that, 
except as otherwise provided, the effective date of an 
evaluation and award of compensation based on a reopened 
claim after final disallowance will be the date of receipt of 
the claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  A reopened claim 
is defined as any application for a benefit received after 
final disallowance of an earlier claim.  38 C.F.R. 3.160.

Based on the veteran's August 20, 1996, request, the claim 
for service connection for schizophrenia was subsequently 
reopened and service connection established.  However, under 
38 C.F.R. § 3.400(b)(2)(i), the earliest date for which 
entitlement to service connection for schizophrenia could be 
granted is the date of receipt of the veteran's request to 
reopen his claim; that is, August 20, 1996.  The prior 1993 
rating decision is the most recent final denial of the 
veteran's claim, and the law is clear that in such a case the 
correct effective date for the veteran's service connection 
for schizophrenia is the date of receipt of reopened claim.  
The Board notes that, subsequent to the 1993 rating decision, 
the claims file does not contain a communication received 
prior to August 20, 1996, which can be construed as a request 
to reopen the underlying service connection claim. 

With regard to the veteran's contention that he filed a claim 
for service connection for schizophrenia within a year of 
separation from service, the evidence of record reflects that 
an application for compensation was not received from the 
veteran until August 26, 1985.  Moreover, as the 1985 and 
1993 rating decisions were unappealed and, therefore, final 
rating decisions, the effective date provision pertaining to 
claims for disability compensation received within 1 year 
after separation from service is not applicable to this 
veteran's case.  See 38 U.S.C.A.§ 5110(a), (b)(1); 38 C.F.R. 
§ 3.400(a), (b)(2)(i).

With regard to the contention that, because the veteran was 
of such unsound mind, he was unwilling or unable to enter 
notices of disagreement with the 1985 or 1993 prior final RO 
rating decisions, the Board is unable to find any basis for 
equitable tolling of the statutory time period for initiating 
an appeal.  Neither 38 U.S.C.A. § 5110 nor 38 C.F.R. § 3.400 
include any express provision regarding earlier effective 
dates in compensation claims involving mental incapacity.  
Moreover, while 38 C.F.R. § 20.301 expressly provides for the 
filing of appeals on behalf of veteran's who are incompetent 
or under a disability, there are no regulatory provisions 
allowing for a tolling of the appeal time periods in such 
cases.  Considering the lack of any express statutory or 
regulatory authorization for the tolling of the appeal period 
based on mental incapacity, the Board finds that the tolling 
argument has no merit and does not provide a basis for the 
award of an earlier effective date.  See generally Viglas v. 
Brown, 7 Vet. App. 1 (1994) (dealing with tolling of periods 
to file claims).   

For these reasons, the Board must find that the criteria for 
an effective date prior to August 20, 1996, for entitlement 
to service connection for schizophrenia, have not been met.  
38 U.S.C.A. §§ 5110, 7105(c), 5108; 38 C.F.R. § 3.400.  Where 
the law and not the evidence is dispositive, the claim should 
be denied or the appeal terminated because of the absence of 
legal merit under the law.  Sabonis v. Brown, 6 Vet. App. 425 
(1994).  


ORDER

Entitlement to an effective date prior to August 20, 1996, 
for the grant of service connection for schizophrenia is not 
warranted.  The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

